DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds claims 1,3,5-8,10,12-15,17 and 19-23 are found allowable.  
The present direction is directed to: a blockchain of transactions may be referenced for various purposes and may be later accessed by interested parties for ledger verification. One example method of operation may comprise one or more of identifying a production date associated with a product, creating a unique code to represent the production date and the product based on a hash of one or more blocks of a blockchain, and forwarding the unique code to a verification server to verify the product.
The closest prior art 
Haimi (US 2017/0017919 A1) is directed to a computer-implemented method and system for monitoring a life-cycle of a product, the method including executing on a processing unit, instructions to perform: receiving an electronic manufacture notification from a manufacturer, via a network, including a manufacturing time, the manufacturing time indicating a time of manufacturing of the product; calculating a shelf-life expiration date based on an estimated shelf-life and the manufacturing time of the product; receiving an electronic scanning notification from a scanning device, via a network, including a modification time indicating a time of modification of the product from a preserved state to a non-preserved state; calculating a usage expiration date based on an estimated length of time the product is usable in the non-preserving state and the modification time; sending notification of the shelf-life expiration date to the scanning device; sending notification of the usage expiration date to the scanning device.
Feeney (US 2016/0098723 A1) is directed to a method for block-chain verification of goods includes scanning, by a computing device, using a code scanner, an address from a code affixed to a product, verifying, by the computing device, that the address is associated with a crypto-currency transaction recorded at a transaction register, obtaining, by the computing device, at least one current transaction datum, and determining, based on the verification and the at least one current transaction datum, that the product is authentic.
Spanos (US 2016/0028552 A1) is directed to the present invention generally relates to blockchain technology. Specifically, this invention relates to creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain. The invention generally provides a computer-implemented method for accessing, developing and maintaining a decentralized database through a peer-to-peer network, to preserve the original state of data inputs while adapting to changing circumstances, user preferences, and emerging technological capabilities.
Black et al. (US 2017/0075938 A1) is directed to systems and methods described herein generally relate to storing and verifying data. In some embodiments, reference levels are generated according to time intervals, where the first reference level comprises a predetermined number of the time intervals, and where each of the time intervals of the remaining reference levels is comprised of a predetermined number of the time intervals of a previous reference level. Hashes of data can be created at the first reference level by performing a hashing function on the data in a time-sequenced manner. First reference level time interval hashes may be generated by performing the hashing function on the hashes of the data at each of the time intervals of the first reference level. Hashes for remaining reference level time intervals can be generated by performing the hashing function on the hashes of each of the time intervals of the previous reference level.
However, none of Haimi, Spanos, Feeney, and Black teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, and 15.  For example, none of the cited prior art teaches or suggest the steps of:
identifying a last block created in a particular time period in a ledger of a blockchain, the last block containing a hash value, a  production date of a product, and a  production time of the product;
 periodically generating, using a rule stored on the blockchain, an enhanced product a code representing the production date, the production time, and the product based on a sub-hash of the hash of the last block and a unique product code of the product; and 
forwarding the enhanced product  code to a verification server to verify the product.
The examiner respectfully notes the features noted above, in combination, with the other limitations in the claim make the claim novel and obvious over the prior art of record; therefore the examiner finds the claims allowable.  

The examiner further finds that the claims are statutory under 35 U.S.C. 101 as the claims do not recite an abstract idea. 
With respect to Step 2A – Prong One -  The examiner notes that limitation of “periodically generating, using a rule stored on the blockchain, an enhanced product a code representing the production date, the production time, and the product based on a sub-hash of the hash of the last block and a unique product code of the product” recites features do not recite an abstract idea.  The examiner notes that this limitation does not fall under the enumerated groupings of abstract ideas, i.e. – mathematical concept, mental process (i.e., human mind is not capable of sub-hashing a hash from a blockchain to generate “data”), and further Certain Methods Of Organizing Human Activity.  
While the examiner finds the claim statutory under Step 2A-Prong One the examiner further notes with respect to Step 2A – Prong Two - that the same limitation, noted above, is indicative of integration into a practical application as the claim 
-  improvements to the functioning of a computer, or to any other technology or technical field.  The examiner respectfully notes that the use of blockchain and further periodically generating, using a rule stored on the blockchain, an enhanced product a code representing the production date, the production time, and the product based on a sub-hash of the hash of the last block and a unique product code of the product provide an improvement in existing technology of product verification, by use of an enhanced product code generated from a sub-hash of the hash of data within a blockchain (i.e., immutable, see Applicant’s specification [0018]) and unique product code of the product; -thereby providing adequate product information and tracking and are “not” vulnerable to data manipulation and tampering or other security threats (see Applicant’s specification, [0002]),  i.e., "immune" to product information tampering (see Applicant’s specification, [0022]),  
- applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The examiner respectfully notes that the use of a blockchain and further periodically generating, using a rule stored on the blockchain, an enhanced product a code representing the production date, the production time, and the product based on a sub-hash of the hash of the last block and a unique product code of the product provide an inventive concept to the claim as a whole by use of such additional elements, i.e. blockchain, rule stored on the blockchain, and a sub-hash of the hash of the last block and a unique product code of the product thus provide meaningful limitations relevant for eligibility analysis and thus provide inventive concept to the claim as a whole as such features are provide adequate product information and tracking and are “not” vulnerable to data manipulation and tampering or other security threats (see Applicant’s specification, [0002]),  i.e., "immune" to product information tampering (see Applicant’s specification, [0022]),  

Therefore the examiner finds the claims statutory under 35 U.S.C. 101.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627